 536DECISIONS OF NATIONAL LABOR RELATIONS BOARDNewtown Corporation and Teamsters Local 51, af-filiated with the International Brotherhood ofTeamsters, Chauffeurs, Warehousemen andHelpers of America. Case 9-CA-15298August 26, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND TRUESDALEUpon a charge filed on May 7, 1980, by Team-sters Local 651, affiliated with the InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, herein called theUnion, and duly served on Newton Corporation,herein called Respondent, the General Counsel ofthe National Labor Relations Board, by the Re-gional Director for Region 9, issued a complaintand notice of hearing on May 28, 1980, against Re-spondent, alleging that Respondent had engaged inand was engaging in unfair labor practices affectingcommerce within the meaning of Section 8(a)(5)and (1) and Section 2(6) and (7) of the NationalLabor Relations Act, as amended. Copies of thecharge and complaint and notice of hearing beforean administrative law judge were duly served onthe parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on February 7,1980, following a Board election in Case 9-RC-13101, the Union was duly certified as the exclu-sive collective-bargaining representative of Re-spondent's employees in the unit found appropri-ate;' and that, commencing on or about April 10,1980, and at all times thereafter, Respondent hasrefused, and continues to date to refuse, to bargaincollectively with the Union as the exclusive bar-gaining representative, although the Union has re-quested and is requesting it to do so. On June 16,1980, Respondent filed its answer to the complaintadmitting in part, and denying in part, the allega-tions in the complaint.On June 27, 1980, counsel for the General Coun-sel filed directly with the Board a Motion for Sum-mary Judgment. Subsequently, on July 7, 1980, theBoard issued an order transferring the proceedingto the Board and a Notice To Show Cause whythe General Counsel's Motion for Summary Judg-I Official notice is taken of the record in the representation proceed-ing, Case 9-RC 13101 as the term "record" is defined in Secs. 102.68 and102.69(g) of the Board's Rules and Regulations, Series 8, as amended. SeeLTV EIlctrosystemv In.., 166 NLRB 938 (1967), enfd. 388 F.2d 683 (4thCir. 1968): Golden .4ge Beverage Co., 167 NLRB 151 (1967), enfd. 415F.2d 26 (5th Cir 1969); Intertype Co. v. Penello, 269 F.Supp. 573(D.C.Va 1967); Follett Corp., 164 NLRB 378 (1967), enfd. 397 F.2d 91(7th Cir. 1968): Sec 9(d) of the NLRA, as amended.251 NLRB No. 79ment should not be granted. Respondent thereafterfiled a response to Notice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and response tothe Notice To Show Cause, Respondent, in sub-stance, agrees that the Union is the certified bar-gaining representative, and that it has refused theUnion's demand for bargaining but attacks the va-lidity of the Union's certification. Respondent as-serts that the Board improperly denied its requestfor review of the Regional Director's Decision andDirection of Election in the underlying representa-tion proceeding. Respondent admits that it meetsthe Board's jurisdictional standards, but denies thatit is an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act.Respondent alleges that it provides an essentialservice, refuse transfer, to a political subdivision ofa State, and should therefore share that politicalsubdivision's jurisdictional exemption under Section2(2) of the Act. Respondent also contends that,since sanitation service is a traditional state andlocal function, the Board's assertion of jurisdictionexceeds the authority granted Congress, and conse-quently the Board, under the commerce clause ofthe United States Constitution. Respondent citesfor this proposition National League of Cities, et al.v. Usery, Secretary of Labor, 426 U.S. 833 (1976).Respondent further contends that it lacks sufficientcontrol over the employment conditions of its em-ployees to enable it to engage in meaningful collec-tive bargaining with a labor organization.Respondent also contends that the Board im-properly denied its request for review of the Re-gional Director's Supplemental Decision and Certi-fication of Representative, which overruled Re-spondent's objections to the election in the under-lying representation proceeding, and failed todirect a hearing on substantial and material issuesof fact raised by the objections.The General Counsel, on the other hand, arguesthat all material issues have been previously decid-ed and that there are no litigable issues of fact war-ranting a hearing.Review of the record herein reveals that in Case9-RC-13101 the petition was filed by the Union onOctober 1, 1979. On November 15, 1979, the Re-gional Director issued his Decision and Directionof Election in which he found, inter alia, that the NFWTOWN' CORPORATION)537Employer retained sufficient control of its employ-ees to engage in meaningful bargaining with theUnion over conditions of employment. According-ly, the Regional Director asserted jurisdiction overthe Employer in this matter. On November 26,1979, Respondent filed a request for review of theRegional Director's Decision and Direction ofElection, which was denied by the Board on De-cember 10, 1979, as it raised no substantial issueswarranting review. The election was held on De-cember 14, 1979. At the conclusion of the ballot-ing, the tally revealed that six votes had been castfor, and two votes against, the Union. There wereno challenged ballots. On December 21, 1979, Re-spondent filed timely objections to conduct affect-ing the results of the election, alleging that theUnion or its agents misrepresented to employeesthe eligibility status of a former employee at a timeso shortly before the election that the Employerwas prevented from responding, and that theUnion had threatened, intimidated, and coercedemployees. On February 7, 1980, the Regional Di-rector having found no merit in the Employer's ob-jections issued his Supplemental Decision and Cer-tification of Representative. On February 25, 1980,Respondent filed a request for review, which wasdenied by the Board on March 17, 1980.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.2All issues raised by Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor doesit allege that any special circumstances exist hereinwhich would require the Board to reexamine thedecision made in the representation proceeding. Wetherefore find that Respondent has not raised anyissue which is properly litigable in this unfair laborpractice proceeding. Accordingly, we grant theMotion for Summary Judgment.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACT1. THE BUSINESS OF RESPONDENTRespondent, a Kentucky corporation, is engagedin the operation of a solid waste transfer station atLexington, Kentucky. Respondent is a party to a2 See Pibuirgh Plateo Glass Co ..NL.R.B. 13 U S 146, I62 (19411:Rules and Regulations of the Board, Secs 102 67(f and 102 6(c)contract with the Lexington-Fayette Urban CountyGovernment (herein called the County). whichprovides, inter alia, that Respondent performsrefuse transfer services for the County.During the past year, which is a representativeperiod, Respondent, in the course and conduct ofits business operations described above, providedservices in excess of $50,000 pursuant to the con-tract described above for the County, which is di-rectly engaged in interstate commerce.We find, on the basis of the foregoing, that Re-spondent is, and alas been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.II. TH: LABOR ORGANIZAI'ION INVOI \Vi)Teamsters Local 651, affiliated wvith the Interna-tional Brotherhood of Teamsters. Chauffeurs, War-ehousemen and Helpers of America, is a labor or-ganization within the meaning of Section 2(5) ofthe Act.iii. the unfair labor practicesA. The Representation Proceeding1. The unitThe following employees of Respondent consti-tute a unit appropriate for collectivc-bargainingpurposes within the meaning of Section 9(b) of theAct:All production and maintenance employeesemployed by the Employer at its 1401 OldFrankfort Pike, Lexington, Kentucky facility,including truck drivers, litter pickers. mainte-nance men and traffic controllers, but exclud-ing all office clerical employees and all profes-sional employees, guards and supervisors asdefined in the Act.2. The certificationOn December 14, 1979, a majority of the em-ployees of Respondent in said unit, in a secret-ballot election conducted under the supervision ofthe Regional Director for Region 9, designated theUnion as their representative for the purpose ofcollective bargaining with Respondent.The Union was certified as the collective-bar-gaining representative of the employees in said uniton February 7, 1980, and the Union continues to besuch exclusive representative within the meaning ofSection 9(a) of the Act.NWIOWN CORPORATION  538DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. The Request To Bargain and Respondent'sRefusalCommencing on or about February 7, 1980, andat all times thereafter, the Union has requested Re-spondent to bargain collectively with it as the ex-clusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about April 10, 1980, and continu-ing at all times thereafter to date, Respondent hasrefused, and continues to refuse, to recognize andbargain with the Union as the exclusive representa-tive for collective bargaining of all employees insaid unit.Accordingly, we find that Respondent has, sinceApril 10, 1980, and at all times thereafter, refusedto bargain collectively with the Union as the exclu-sive representative of the employees in the appro-priate unit, and that, by such refusal, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) and (1)of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent, set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate unit, and, if an understanding isreached, embody such understanding in a signedagreement.In order to insure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817;Burnett Construction Company, 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Newtown Corporation is an employer en-gaged in commerce within the meaning of Section2(6) and (7) of the Act.2. Teamsters Local 651, affiliated with the Inter-national Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, is a labororganization within the meaning of Section 2(5) ofthe Act.3. All production and maintenance employeesemployed by the Employer at its 1401 Old Frank-fort Pike, Lexington, Kentucky facility, includingtruck drivers, litter pickers, maintenance men andtraffic controllers, but excluding all office clericalemployees and all professional employees, guardsand supervisors as defined in the Act, constitute aunit appropriate for the purposes of collective bar-gaining within the meaning of Section 9(b) of theAct.4. Since February 7, 1980, the above-namedlabor organization has been and now is the certifiedand exclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a)of the Act.5. By refusing on or about April 10, 1980, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) of theAct.6. By the aforesaid refusal to bargain, Respond-ent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Newtown Corporation, Lexington, Kentucky, itsofficers, agents, successors, and assigns, shall:I. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and NEWTOWN CORPORATION539conditions of employment with Teamsters Local651. affiliated with the International Brotherhoodof Teamsters, Chauffeurs, Warehousemen andHelpers of America, as the exclusive bargainingrepresentative of its employees in the following ap-propriate unit:All production and maintenance employeesemployed by the Employer at its 1401 OldFrankfort Pike, Lexington, Kentucky facility,including truck drivers, litter pickers, mainte-nance men and traffic controllers, but exclud-ing all office clerical employees and all profes-sional employees, guards and supervisors asdefined in the Act.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment, and, ifan understanding is reached, embody such under-standing in a signed agreement.(b) Post at its Lexington, Kentucky, facilitycopies of the attached notice marked "Appendix."3Copies of said notice, on forms provided by theRegional Director for Region 9, after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered,defaced, or covered by any other material.(c) Notify the Regional Director for Region 9, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.3 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the NAtional Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board"APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith Teamsters Local 651, affiliated with theInternational Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers ofAmerica, as the exclusive representative of theemployees in the bargaining unit describedbelow.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive repre-sentative of all employees in the bargainingunit described below, with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment, and, if an understandingis reached, embody such understanding in asigned agreement. The bargaining unit is:All production and maintenance employeesemployed at our 1401 Old Frankfort Pike,Lexington, Kentucky facility, includingtruck drivers, litter pickers, maintenancemen and traffic controllers, but excluding alloffice clerical employees and all professionalemployees, guards and supervisors as de-fined in the Act.NEWTOWN CORPORATIONNEWTOWN CORPORATION 539..........